Citation Nr: 1641835	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  09-30 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Whether the character of the appellant's discharge from service constitutes a bar to VA benefits, exclusive of health care under 38 U.S.C. Chapter 17.  



REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel



INTRODUCTION

The appellant had active service in the United States Navy from July 2001 to October 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) that determined that the appellant's character of discharge from service constituted a bar to VA benefits, exclusive of healthcare under 38 U.S.C. Chapter 17.  This case was previously before the Board in September 2012 when it was remanded for additional development.  


FINDINGS OF FACT

1.  The appellant was administratively discharged in October 2003 under other than honorable conditions for the good of the service in lieu of trail by court-martial.  

2.  The appellant's service did not involve willful and persistent misconduct on his part, and his discharge is not considered to be under dishonorable conditions.  


CONCLUSION OF LAW

The character of the appellant's service does not constitute a bar to VA benefits.  38 U.S.C.A. §§ 101, 5107, 5303 (West 2015); 38 C.F.R. §§ 3.1, 3.12 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under VA laws and regulations, and for benefits purposes, a Veteran is a person discharged or released from active service under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  VA benefits are not payable unless the period of service upon which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 5303; 38 C.F.R. § 3.12(a).  

There are two types of character of discharge bars to establishing entitlement to VA benefits; statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and regulatory bars listed under 38 C.F.R. § 3.12(d). 

38 C.F.R. § 3.12(d) provides that a discharge or release because of one of the offenses specified is considered to have been under dishonorable conditions.  One of the conditions is willful and persistent misconduct. 38 C.F.R. § 3.12(d)(4).  This includes a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  Id.  A discharge or release under one of the conditions specified in 38 C.F.R. § 3.12 is a bar to the payment of VA benefits unless it is found that the person was insane at the time of committing the offense.  38 C.F.R. § 3.12(b). 

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n).  

The appellant served on active duty from July 2001 to October 2003.  His DD Form 214 shows that he was discharged in absentia under other than honorable conditions.  The narrative reason for the separation was misconduct.  The separation authority was listed as "MPM 1910-106," which personnel records reflects separation in lieu of trial by court-martial.  The separation code was "KFS," reflecting the separation was for the good of the service, in lieu of court martial.  

The statutory bars under 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c) provide that benefits are not payable where the former service member was discharged or released under various conditions.  One of the conditions is by reason of the sentence of a general court-martial.  38 C.F.R. § 3.12(c)(2).  Similarly, the regulatory bars under 38 C.F.R. § 3.12(d) provide that a discharge or release because of one of the offenses specified is considered to have been under dishonorable conditions.  One of the conditions is acceptance of an undesirable discharge to escape trial by general court-martial.  38 C.F.R. § 3.12(d)(1).  As noted above, the Veteran's DD Form 214 and his service personnel records are unclear as to the type of court martial that was involved in his discharge from service.  Inasmuch as there is no definitive evidence that the Veteran received a sentence of a general court-martial or acceptance of an undesirable discharge to escape trial by general court-martial, which would bar him from establishing entitlement to VA benefits, resolving all reasonable doubt in the Veteran's favor, the Board finds that his court-martial was not a general court-martial, and thus not a bar to VA benefits.  

In a May 2006 administrative decision, the RO determined that the character of the appellant's discharge from service was a bar to the receipt of VA benefits as the other than honorable discharge in October 2003 was issued as a result of willful and persistent misconduct.  It was noted that although the facts and circumstances surrounding the discharge were not available, the appellant committed an offense serious enough to warrant a discharge from the Navy.  Therefore, any such act is to be considered willful and persistent.  

At the outset, the Board notes that the vast majority of the appellant's service treatment records and service personnel records are unavailable and presumed irretrievably lost.  See July 2009, November 2012, May 2013, July 2013 Memorandums of a formal finding of the unavailability of service treatment records from various facilities and storage centers.  

On close review of the record, the Board finds that the evidence adequately supports the appellant's assertion that the actions that led to his discharge did not constitute willful and persistent misconduct.  Specifically, the appellant has reported that he was sexually assaulted by another service member after a party and contracted the human immunodeficiency virus (HIV) as a result of the assault.  The available service treatment records include a September 2003 lab report showing elevated HIV-1 RNA.  In addition, a September 2003 outpatient treatment record from the Portsmouth Naval Medical Center noted the appellant was a newly diagnosed HIV positive active duty member.  It was further noted that the appellant indicated his problems began in May 2002 after an alleged sexual assault by another man.  Records indicate he was sexually assaulted by two strangers in August 2002.  It was highlighted that the appellant did not comprehend the concept of his treatment at the time.  An October 2, 2003 counseling statement reflects the appellant acknowledged he understood he had HIV.  Thereafter, it is unclear what lead to the discharge of the appellant on October 24, 2003.  

The appellant has submitted a June 2013 supporting lay statement from M.B., who indicated that around October or November 2003, the appellant called upset, reporting he had been raped after a party.  

The Board notes that the appellant's available service personnel records contain no negative evaluations or citations.  Thus, there is no evidence to support a pattern of misconduct as is noted on his DD Form 214.  While it may be true, but is unclear, that the appellant went absent without leave (AWOL) for the period from October 2, 2003 through October 24, 2003 when he was discharged, for a total of 22 days, given the appellant's circumstances of his active service (i.e., newly diagnosed as being HIV positive from a sexual assault by a service member), it is understandable.  There is no evidence that prior to the assault the appellant had any incidents, or an extensive history, of misconduct.  

The Board finds that the appellant's actions leading to his under other than honorable conditions discharge, whatever they may be, as the record is so woefully incomplete as to provide a clear picture of the actions that lead to the discharge, do not reflect a pattern of willful and persistent misconduct.  The picture presented reflects instead an individual's attempt to comprehend and cope with the life-long diagnosis of being HIV positive, at the age of 20 years old, a diagnosis that the evidence of record does not appear the appellant fully understood.  The Board also finds it significant that the available service treatment records reflect a diagnosis of possible posttraumatic stress disorder (PTSD) in September 2003.  See September 2003 Portsmouth Naval Medical Center outpatient record.  The Board finds that the appellant's actions leading to his discharge did not rise to the level of willful and persistent misconduct.  Accordingly, the character of his discharge is not dishonorable, and is not a bar to his receipt of VA benefits.  


ORDER

The appeal seeking to establish that the character of the appellant's discharge from service is not a bar to VA benefits is granted.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


